Mr. Presiding Justice Shepard delivered the opinion of the Court. This action was brought by appellee to recover for professional services as a physician and surgeon. The defense was that of neglect of professional duty in the case in which the services were rendered. The claim was for two hundred and thirty-two dollars, and the jury returned a verdict for exactly one-half that sum, upon which the judgment appealed from was entered. Whether or not, under the evidence, the appellee was guilty of neglect of duty, was a question of fact and not one of law, and it being determined in favor of appellee, then the further question of what was the reasonable value of the services rendered by him, became, likewise, one of fact and not one of law, and upon both questions we must treat the verdict as conclusive upon us. A defendant may not be permitted to urge as a ground for reversal that the verdict was less than it ought to have been. It is only permitted to one that is injured by a verdict to complain of it. It is assigned for error that an instruction asked by appellant was refused. While we do not think it would have been error to have given the instruction, it is plain that in substance the principle contained in it was sufficiently stated to the jury in other instructions that were given at appellant’s request. Perceiving no error in the record, the judgment is affirmed.